ORDER
DONALD R. HOBBS of EAST ORANGE, having been ordered to show cause on September 12, 1994, why he should not be temporarily suspended from the practice of law pending the conclusion of ethics proceedings against him, and the Court having considered respondent’s request for an adjournment of the Order to Show Cause and having heard argument on the merits of the *30application of the Office of Attorney Ethics, and good cause appearing;
It is ORDERED that the application for adjournment is denied; and it is further
ORDERED that DONALD R. HOBBS be temporarily suspended from the practice of law pending the conclusion of ethics proceedings against him, effective immediately and until further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DONALD R. HOBBS, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule 1:20 — 11(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by DONALD R. HOBBS; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorney.